Citation Nr: 1127537	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of hepatitis A.

3.  Entitlement to service connection for a chronic urinary disorder, to include urinary tract infection.

4.  Entitlement to an initial evaluation higher than 10 percent for service-connected dyspepsia.

5.  Entitlement to an initial compensable evaluation for service-connected plantar fasciitis of the left foot with calcaneal spur.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from January 1993 to January 1996, and from February 2003 to April 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in April 2009.  At that time, service connection for tinnitus was granted and the other claims listed on the first page of this decision were remanded for further evidentiary development.  

The issue of entitlement to service connection for a chronic urinary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a current hearing impairment, as defined by 38 C.F.R. § 3.385, in either the left or the right ear.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from hepatitis A or residuals of hepatitis A.

3.  The preponderance of the evidence weighs against a finding that the Veteran's dyspepsia more closely approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health at any time relevant to the claim/appeal period.

3.  Prior to April 14, 2011, the preponderance of the evidence weighs against a finding that the disability picture associated with the Veteran's plantar fasciitis of the left foot with calcaneal spur amounted to any more than mild symptoms (i.e., periodic arch pain) relieved by built-up shoe or arch support.  

4.  Resolving reasonable doubt in favor of the Veteran, the evidence supports a finding that his plantar fasciitis of the left foot with calcaneal spur more closely approximates moderate impairment with abnormal weight-bearing, pain on manipulation and use of the foot, such that an increased rating of 10 percent under Diagnostic Code (DC) 5276 is warranted from April 14, 2011, forward.


CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Residuals of hepatitis A were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Sup. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected dyspepsia have not been met or approximated at any time during the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, DC 7399-7346 (2010).

4.  For the portion of the claim/appeal period prior to April 14, 2011, the criteria for an initial compensable evaluation for service-connected plantar fasciitis of the left foot with calcaneal spur have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5010-5276 (2010).

5.  Giving the benefit of the doubt to the Veteran, the criteria for an initial evaluation of 10 percent for service-connected plantar fasciitis of the left foot with calcaneal spur have been approximated for the portion of the claim/appeal period from April 14, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5010-5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below.

The Veteran was provided adequate VCAA notice with respect to his claims prior to the May 2005 rating decision.   Specifically, a December 2004 notice letter apprised the Veteran of the information and evidence necessary to substantiate his service connection claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  

Although the December 2004 notice letter did not advise the Veteran regarding the element of degree of disability, proper notice of such element was provided in the May 2009 notice letter.  Notably, the May 2009 notice letter also advised the Veteran as to how VA determines the effective date once service connection is established. 

Regarding the increased rating claims, those are from the initial ratings assigned with the award of service connection.  The Court has held that where service connection has been granted and an initial disability rating and effective date have been assigned, statutory notice under 38 U.S.C.A. § 5103(a) is no longer required because its purpose has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.

Notwithstanding the above, the Board notes that the Veteran was advised, in the aforementioned May 2009 letter, of how VA determines the disability rating once service connection has been established as well as the types of evidence needed to support his claims for an increased rating.  He was also advised to submit evidence showing that his service-connected disabilities had increased in severity and was provided with the schedular criteria pertinent to his claims.  His claims were subsequently readjudicated in May 2011.    

The Board also observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his service connection or initial rating claims during the course of this appeal. 

Furthermore, the Veteran has been provided with a copy of the above rating decision, the January 2007 SOC, and the May 2011 SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claims.    

Regarding VA's statutory duty to assist, the Board notes that the Veteran was afforded a medical examination in connection with the claims adjudicated herein in March 2005, March 2011, and April 2011.  For the purposes of this adjudication, the examination reports cumulatively are adequate, as explained below, and a remand for another medical examination is not necessary.  The Veteran's service treatment records (STRs) are associated with his claims folder, and pertinent post-service treatment records adequately identified as relevant to the claims have been secured or submitted.  A negative reply was received from the Landstuhl Regional Medical Center regarding original outpatient records for the Veteran.  Although asked in the May 2009 letter to provide the dates and locations of any service dates since 2004, it does not appear that the Veteran has done so.  No further effort to obtain such information is needed for fair adjudication of the claims.   

The Veteran has not made the RO or the Board aware of any outstanding evidence.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed and no further development is required.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A.  Service connection

Service connection may be granted for disability or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


1.  Defective hearing

In the present case, the Veteran has alleged that he currently suffers from hearing loss as a result of being exposed to excessive military noise from aircraft, generators, and gunfire and sustaining acoustic trauma while serving in Iraq from 2003 to 2004.

The Board observes that the Veteran's DD Form 214 identifies his military occupational specialty (MOS) as a military policeman.  It further shows that he was deployed in support of Operation Enduring Freedom/Iraqi Freedom and served in an imminent danger pay area.  He has competently reported being exposed to loud noise during his service in Iraq, and the Board finds his lay account of such exposure, which is consistent with the circumstances of his service, to be credible.  

Nonetheless, the evidentiary record does not show that the Veteran suffers from a hearing impairment as defined by VA regulation, as explained below.  

The Veteran's STRs are devoid of any complaints, findings, and treatment of a hearing loss, and the audiological evaluations during service, to include the April 2004 examination, consistently show a bilateral hearing acuity within normal limits.  The Veteran also specifically denied having a hearing loss on the April 2004 report of medical history.    

In addition, the Veteran has not demonstrated a hearing impairment on VA audiological examinations performed in connection with his claim/appeal.

Indeed, the Veteran first underwent audiological examination in March 2005.  At that time, he demonstrated pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
15
15
15
15
10

Speech recognition scores with the Maryland CNC Test were 100 percent bilaterally.  The above results reflect a hearing acuity within normal limits.  

Pursuant to the Board's remand, the Veteran underwent a second audiological examination in March 2011.  He demonstrated pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
5
5
10
10
10

Speech recognition scores with the Maryland CNC Test were 98 percent for the left ear and 94 percent for the right ear.  Again, the above results reflect a hearing acuity within normal limits.  

There is no indication that the audiometric results reported in the March 2005 or March 2011 VA audiological examination reports are unreliable or otherwise inadequate.  The Veteran's treatment records also do not show a current hearing impairment.  Thus, the medical evidence does not establish a current hearing impairment as defined by 38 C.F.R. § 3.385 for either ear.  

The Board recognizes that the Veteran has asserted that he is entitled to at least a noncompensable disability evaluation for hearing loss despite the fact that he has an acceptable level of hearing.  However, a hearing impairment disability is defined by regulation and must be established by objective evidence.  Unlike tinnitus (which the Veteran already has service connected), hearing loss is not the type of disability that may be established by lay evidence alone.  The objective medical evidence in this case reveals that the Veteran does not have a qualifying hearing loss disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, chronic disability as claimed is not shown at any point in time.  Thus, the preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

2.  Residuals of hepatitis A

In the present case, the Veteran has alleged that he currently suffers from residuals of hepatitis A, which he contracted in November 2003 during his service in Iraq.

The Veteran's STRs show that, during his second period of service (in Iraq), he was treated for hepatitis A, which was noted at separation.  Private treatment records from January 2005 are of record and show that hepatitis A was noted at that time.

Blood studies performed in connection with the March 2005 VA medical examination showed no anemia, but liver evaluations showed that abnormal hepatitis A Ab Total was positive and Hepatitis B Surface AB was high at 42.4 mIU/mL (normal being 0.0-8.9).  His Prothrombin time (INR) was low at 1.2 (normal 2.0-2.5), and his regular Pro time was 13.2 which was high (normal being 9-13.0).  Other findings were reported as normal except for an abnormal trace of Ketones.  Among the Veteran's diagnoses was status post hepatitis A. 

Because the findings were unclear, the Board remanded the claim in April 2009 for further evaluation.  In March 2011, the examining physician concluded that the evidence from the record showed that the Veteran's hepatitis A had resolved.  He noted that there appeared to have been an isolated elevation of the ALT but this was something that tended to occur for other reasons and was unlikely related to prior infection with hepatitis A.  He further added that there was no connection between symptoms of non-ulcer dyspepsia, irritable bowel syndrome, and hepatitis A, as has been contended by the Veteran.  

The March 2011 VA medical examiner based his opinion on review of the claims folder as well as examination and interview of the Veteran.  He also provided a rationale in support of his conclusion, which was based on medical principles known to the examiner upon consideration of the evidence.  In view of the foregoing, the Board affords the opinion significant probative value.       

Although the Veteran has repeatedly contended that he currently suffers from hepatitis A or residuals therefrom, he is a lay person and is not competent to diagnose the claimed disorder or attribute any observable manifestations to the prior diagnosis in this particular case.  The Board recognizes that a long line of Court precedents, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009), have held that a layperson may comment on lay-observable symptoms and continuity.  However, to render a competent diagnosis and etiological opinion for a complex disorder such as hepatitis A, one must have medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the competent medical evidence does not establish a current diagnosis of hepatitis A or that the Veteran currently suffers from residuals of hepatitis A.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, chronic disability as claimed is not shown at any point in time.  Thus, the preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Increased ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claims is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Dyspepsia

Service connection was established for dyspepsia with a 10 percent evaluation effective April 29, 2004, the day after the Veteran's separation from active service, in the May 2005 rating decision.  The Veteran seeks entitlement to a higher initial evaluation for his service-connected dyspepsia.  His disability is currently rated under hyphenated diagnostic code 7399-7346 as analogous to hiatal hernia.  

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum schedular rating of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

At the March 2005 VA medical examination, the Veteran complained of loose stool and chronic stomach discomfort particularly after meals.  However, he stated that he had gained weight since leaving service and denied abdominal pain, ascites, jaundice, vomiting of blood, functional impairment, nausea, and vomiting.  The examiner noted that the Veteran's abdomen was benign on physical examination, and he appeared to be well-developed and well-nourished.  There was no sign of chronic liver disease, portal hypertension, jaundice, or portal gastropathy, and there were no ascites.  He was not suffering from any anemia or malnutrition at that time and had actually gained weight.  

At the March 2011 VA medical examination, the examiner noted that the Veteran reported that he had chronic abdominal pain that tended to occur after eating and was aggravated by certain foods.  He reported that his weight had been acutely stable although there was a history of gradual weight gain.  The Veteran reported taking Zantac periodically (usually daily for several weeks and then none for a few months although he could take TUMs or drink water for less severe symptoms).  He told the examiner that the problem was primarily an irritation, and he did not miss work or limit daily activities because of it.  On physical examination, the Veteran's abdomen was soft and non-tender without hepatosplenomegaly or masses.  

The Veteran's treatment records relevant to the claim/appeal period contain no contrary findings.  

Upon consideration of the Veteran's disability under the schedular criteria outlined in DC 7346, the evidence shows that the Veteran's dyspepsia is manifested by recurrent epigastric distress and, perhaps, accompanied by substernal pain.  However, his recurrent epigastric distress is not shown to be persistent.  The Veteran has significant periods of relief as shown by the fact that the Veteran reported that he could go for a few months without needing to take Zantac to treat gastrointestinal symptomatology.  In addition, there is no evidence of dysphagia, pyrosis, anemia, or regurgitation.  The Veteran has consistently denied having such symptomatology, and there is no medical evidence showing that he suffers from such symptomatology.  Further, the evidence does not indicate that the disability is productive of considerable impairment of health. 

Thus, for the foregoing reasons, the Board finds that the manifestations of the Veteran's gastrointestinal disability are adequately contemplated in the schedular criteria for the currently assigned 10 percent rating.  The preponderance of the evidence weighs against the assignment of 30 percent evaluation, or higher, under DC 7346 at any point during the claim/appeal period.  Therefore, no staged rating is warranted.   
  
Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a schedular evaluation higher than the rating currently assigned.  There is no functional impairment that would warrant evaluation under an alternate DC.     

2.  Plantar fasciitis of the left foot with calcaneal spur

The Veteran is currently assigned a zero percent (i.e., noncompensable) disability evaluation under 38 C.F.R. § 4.71a, with hyphenated diagnostic code 5010-5278, for his service-connected left foot plantar fasciitis with calcaneal spur.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 5010 is assigned for traumatic arthritis as the service- connected disease and Diagnostic Code 5278 is assigned for acquired claw foot (or pes cavus) as the residual condition.  38 C.F.R. § 4.27.

However, significantly, the April 2011 VA medical examiner appears to have found the Veteran's left foot plantar fasciitis to be more analogous to flatfoot.  In addition, review of the evidentiary record reveals that the Veteran has a history of pes planus.  For example, he reported on his April 2004 report of medical history that he wore orthotics for pes planus, and he was also shown to suffer from mild, symptomatic pes planus (flat foot) at the April 2004 separation examination.  This was only approximately five months before filing his claim for compensation benefits.  Further, current manifestations of his left foot disability are better contemplated in the criteria for acquired flatfoot.  For these reasons, we find that the Veteran is more appropriately evaluated under DC 5276.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 Vet. App. 532 (1993) (en banc); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under DC 5276 for acquired flatfoot, a noncompensable evaluation is assigned when there is evidence of mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.     

In order for the Veteran to receive the next higher 10 percent evaluation under DC 5276, his plantar fasciitis with calcaneal spur should more closely approximate moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  

After careful review of the evidence of record, the Board finds that the overall disability picture associated with the Veteran's left foot plantar fasciitis does not more closely approximate the criteria required for a 10 percent disability rating under DC 5276 for the portion of the claim/appeal period prior to April 14, 2011.  

At the March 2005 VA medical examination, the Veteran demonstrated no painful motion, edema, weakness, atrophy, or tenderness on physical examination.  There was also no pes planus shown or sign of any foot deformity except for some mild hallux valgus.  The plantar surfaces of the feet and the Achilles tendon were non-tender, and there was no pes cavus or drop foot.  Dorsiflexion of the ankles showed no limitation, and palpation of the metatarsal heads were non-tender.  There was no sign of any Morton metatarsalgia or limitation on standing and walking.  The Veteran was able to walk on his heels and toes without difficulty.  The examiner diagnosed plantar fasciitis and calcaneal spur of the left foot.   

Pursuant to the Board's remand, the Veteran underwent another medical examination on March 8, 2011, although another examination was subsequently ordered because it was found to contain incomplete findings.  Nonetheless, the Board notes that the available findings shown on examination are essentially consistent with those noted at the earlier March 2005 VA medical examination.  Indeed, at the March 2011 VA medical examination, the Veteran reported having pain with prolonged standing and walking and with running three to four miles.  On physical examination, he walked with a normal gait and was in no acute distress.  His foot was without callusing, joint stress pain, swelling or significant lesions, and there was no evidence of painful motion, edema, instability, or weakness.  There was, further, no tenderness around the ankle, heel, or Achilles tendon area.  Moderate tenderness was noted when palpating the arch of the left foot, and the foot was mildly flat. 

The Board further notes that the findings of the VA medical examinations are not inconsistent with treatment records relevant to the period prior to April 14, 2011.  

For example, in a March 2009 private podiatry note, the Veteran presented for treatment with complaints of arch pain (bilaterally) as well as right foot problems.  On physical examination, the podiatrist, in pertinent part, noted that the Veteran's orthotics contained and controlled his foot well, and assessed plantar fasciitis.  The podiatrist prescribed custom orthotics.  

Two weeks later, the Veteran reported that his orthotics were comfortable, and he desired to return to running.  He was noted to have no pain on palpation and stretching of the plantar fascia and, notably, was primarily seeking treatment for right foot problems.  There was no assessment made by the podiatrist referable to a left foot disorder at that time.  

Thus, while the evidence does indicate pain on manipulation and use of the left foot, there is no suggestion of moderate impairment with weight-bearing line over or medial to great toe or inward bowing of the tendo achillis at any time during the portion of the claim/appeal period prior to April 14, 2011 so as to warrant a 10 percent rating.  

However, the April 2011 VA medical examination report reveals that the Veteran reported that he experienced pain while standing and walking, swelling while standing, stiffness while walking, and fatigability while standing.  He told the examiner that his foot was sore to the touch if he was on his feet all day and particularly painful when he ran.  He explained that his medial arch would swell some if he was on his feet all day and would stiffen if he walked a long distance or ran.  On physical examination, there was no evidence of swelling, instability, or weakness.  There was also no hallux valgus or rigidus, hammertoes, skin or vascular foot abnormality, pes cavus deformity, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy of the foot, or other foot deformity.   However, there was evidence of painful motion on dorsiflexion of the left foot, tenderness as demonstrated by flinching when the examiner palpated the bottom of the left arch, and abnormal weight-bearing demonstrated by callosities and unusual shoe wear pattern.  The callus formation was located at the back on the bottom of the heal, and there was increased wear on the outside edge of the heel.  There was objective evidence of pain with active motion on the left side.  There was full range of motion of the left ankle, with left dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  However, there was additional limitation, i.e., left dorsiflexion from 0 to 10 degrees, after three repetitions.  He stated that his orthotic inserts were "fair" in its treatment of his plantar fasciitis.  

Thus, while the Veteran is not shown to have inward bowing of the tendo achillis associated with his left foot disability, he does demonstrate pain on manipulation and use of the foot and abnormal weight-bearing.  Therefore, in consideration of the foregoing, we will resolve reasonable doubt in the Veteran's favor in finding that the disability picture associated with his left foot disability more closely approximates moderate acquired flatfoot such that the assignment of a 10 percent rating under DC 5276 is warranted.   

However, the next higher rating of 20 percent under DC 5276 is not supported by the evidence.  The Board recognizes that the Veteran has reported swelling on use and there is no indication that his report of such symptomatology is not credible.  However, there is no indication of characteristic callosities.  While there was a callus formation located at the bottom of the heal around the back found at the April 2011 examination, there is no suggestion that such callosities are characteristic of the disability.  In fact, earlier medical evidence indicates that callosities are not characteristic.  38 C.F.R. § 4.1.  Also, while there is pain on manipulation and use, the evidence does not show that the pain is accentuated.  The Veteran's pain on manipulation and use is contemplated in the criteria for a 10 percent rating.  Further, there is no objective evidence of marked deformity of the left foot.  In light of the foregoing, the Board does not find that the Veteran's disability more closely approximates severe bilateral pes planus such that a 20 percent rating is warranted.
   
Thus, in summary, we find that the preponderance of the evidence weighs against the assignment of a compensable rating for plantar fasciitis with calcaneal spur of the left foot for the portion of the claim/appeal period prior April 14, 2011.  However, from April 14, 2011, the Board resolves reasonable doubt in the Veteran's favor in granting a 10 percent rating under DC 5276. 

In making the above determination, the Board has considered the Veteran's complaints of intermittent pain and fatigability associated with his left foot disability.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors resulted in additional functional impairment of the Veteran's foot to the extent required for a higher rating at any time relevant to either portion of the current claim/appeal period.  See DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.   

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability.  There is no functional impairment that would warrant evaluation under an alternate DC.     

3.  Extraschedular consideration

The Board has considered whether either of the two increased rating claims above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's dyspepsia and left foot plantar fasciitis with calcaneal spur to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular ratings.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.  Thun, supra.


ORDER

Entitlement to service connection for defective hearing is denied.

Entitlement to service connection for residuals of hepatitis A is denied.  

Entitlement to an initial evaluation higher than 10 percent for service-connected dyspepsia is denied.

Entitlement to an initial compensable evaluation for service-connected plantar fasciitis of the left foot with calcaneal spur for the portion of the claim/appeal period prior to April 14, 2011, is denied.

Entitlement to an initial evaluation of 10 percent for service-connected plantar fasciitis of the left foot with calcaneal spur for the portion of the claim/appeal period beginning on April 14, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

In April 2009, the Board remanded the issue of entitlement to service connection for a urinary tract infection for further evidentiary development.  An examination was conducted, and a medical opinion was obtained in March 2011.  However, upon review of the examination report, the Board finds that the opinion is not adequate.  The examiner found that it was less likely than not that the Veteran's history of urinary tract infections was the consequence of a chronic medical disorder acquired in the military or had sequelae that was currently causing him symptoms.  However, he later stated that, if the Veteran continues to have urinary tract infections in the future, he would need further evaluation to determine whether there is a connection to service.  He then stated that there was not enough information at that point to establish service connection.

The Veteran has stated that he continues to have urinary tract problems, and he is competent to report such symptomatology.  However, it does not appear that the examiner considered the Veteran's account of such symptomatology.  Further, the examiner appears to have based his opinion on the fact that no urinary tract disorder was diagnosed in service; however, it does not appear that he considered whether any symptomatology shown in service could have been evidence of a underlying urinary disorder (although not diagnosed), which is related to the Veteran's current urinary tract issues.  

For these reasons, the Board finds that the examination report is not adequate, and a remand for another examination and medical nexus opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that several letters have recently been carbon copied to Disabled American Veterans as the Veteran's representative since the Board's prior remand.  However, the Board is unable to locate in the file a properly executed VA Form 21-22 appointing that service organization as the Veteran's representative in the record.  Thus, it is unclear whether the Veteran has representation in this matter.  Because this case is being remanded for reasons explained above, this should also be clarified during the course of the remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to clarify whether the Veteran has selected Disabled American Veterans or another service organization to represent him in this appeal.  If the Veteran has appointed a representative or wishes to do so, please ensure that a properly executed VA Form 21-22 is included in the claims folder.  

2.  Schedule the Veteran for an appropriate examination for his claimed chronic urinary disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current chronic urinary disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, to include any symptomatology shown therein that may be attributable to a urinary disorder although not diagnosed in service, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  (Please note that the Veteran has reported continued urinary tract problems.).  In regard to the lay evidence of record, the examiner should note the multiple statements the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider and address the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.  

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  The examiner must provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


